Exhibit 10.2

EXECUTION COPY

 

 

 

GUARANTEE AND PLEDGE AGREEMENT

dated as of

August 22, 2011,

among

NCR CORPORATION,

THE SUBSIDIARIES OF NCR CORPORATION

IDENTIFIED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    Definitions    SECTION 1.01. Defined Terms      1    SECTION 1.02.
Other Defined Terms      1    ARTICLE II    Guarantee   

SECTION 2.01. Guarantee

     5   

SECTION 2.02. Guarantee of Payment; Continuing Guarantee

     5   

SECTION 2.03. No Limitations

     5   

SECTION 2.04. Reinstatement

     7   

SECTION 2.05. Agreement to Pay; Subrogation

     7   

SECTION 2.06. Information

     7   

SECTION 2.07. Payments Free of Taxes

     7    ARTICLE III    Pledge of Equity Interests   

SECTION 3.01. Pledge

     8   

SECTION 3.02. Delivery of the Collateral

     9   

SECTION 3.03. Representations and Warranties

     10   

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests

     11   

SECTION 3.05. Registration in Nominee Name; Denominations

     11   

SECTION 3.06. Voting Rights; Dividends and Interest

     11    ARTICLE IV    Remedies   

SECTION 4.01. Remedies Upon Default

     14   

SECTION 4.02. Application of Proceeds

     15   

SECTION 4.03. Securities Act

     16   

SECTION 4.04. Registration

     17   



--------------------------------------------------------------------------------

ARTICLE V    Indemnity, Subrogation and Subordination   

SECTION 5.01. Indemnity and Subrogation

     17   

SECTION 5.02. Contribution and Subrogation

     18   

SECTION 5.03. Subordination

     18    ARTICLE VI    Miscellaneous   

SECTION 6.01. Notices

     19   

SECTION 6.02. Waivers; Amendment

     19   

SECTION 6.03. Administrative Agent’s Fees and Expenses; Indemnification

     19   

SECTION 6.04. Survival

     20   

SECTION 6.05. Counterparts; Effectiveness, Successors and Assignment

     21   

SECTION 6.06. Severability

     21   

SECTION 6.07. Right of Set-Off

     21   

SECTION 6.08. Governing Law; Jurisdiction; Consent to Service of Process

     22   

SECTION 6.09. WAIVER OF JURY TRIAL

     22   

SECTION 6.10. Headings

     23   

SECTION 6.11. Security Interest Absolute

     23   

SECTION 6.12. Termination or Release

     23   

SECTION 6.13. Additional Subsidiaries

     24   

SECTION 6.14. Administrative Agent Appointed Attorney-in-Fact

     24   

SECTION 6.15. Exculpatory Provisions

     25   

SECTION 6.16. Parallel Debt

     25   



--------------------------------------------------------------------------------

Schedules

 

Schedule I    Subsidiary Loan Parties Schedule II    Guarantors Schedule III   
Grantors Schedule IV    Pledged Equity Interests

Exhibits

 

Exhibit I    Form of Supplement



--------------------------------------------------------------------------------

GUARANTEE AND PLEDGE AGREEMENT dated as of August 22, 2011 (this “Agreement”),
among NCR CORPORATION, the Subsidiaries from time to time party hereto and
JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent.

Reference is made to the Credit Agreement dated as of August 22, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NCR CORPORATION, a Maryland corporation (the
“Borrower”), the Lenders party thereto and JPMCB, as Administrative Agent. The
Lenders and the Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Grantors (other than the Borrower) are Affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lenders and the Issuing Banks to extend
such credit. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Credit Agreement; provided
that each term defined in the New York UCC (as defined herein) and not defined
in this Agreement shall have the meaning in the New York UCC. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Borrower” has the meaning assigned to such term in the recitals hereto.

“Cash Management Services” means the treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services) provided to the
Borrower or any Subsidiary.

“Collateral” has the meaning assigned to such term in Section 3.01.



--------------------------------------------------------------------------------

 

2

“Consolidated Net Tangible Assets” means the Net Tangible Assets of the Borrower
and its Subsidiaries consolidated in accordance with GAAP and as provided in the
definition of Net Tangible Assets. In determining Consolidated Net Tangible
Assets, minority interests in unconsolidated subsidiaries shall be included.

“Contributing Party” has the meaning assigned to such term in Section 5.02.

“Credit Agreement” has the meaning assigned to such term in the recitals hereto.

“Excluded Equity Interests” has the meaning assigned to such term in
Section 3.01.

“Existing Notes Indenture” means the indenture dated November 1, 1988 between
the Borrower and the Existing Notes Trustee.

“Existing Notes Trustee” means State Street Bank and Trust Company, in its
capacity as trustee under the Existing Notes Indenture, and its successors and
assigns.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.

“Grantors” means the Borrower and each Subsidiary Loan Party identified on
Schedule II, including any Subsidiary that becomes a Grantor after the Effective
Date pursuant to the delivery of a Supplement in accordance with Section 6.13.

“Guarantors” means the Borrower (except with respect to obligations of the
Borrower) and each Subsidiary Loan Party identified on Schedule III, including
any Subsidiary that becomes a Guarantor after the Effective Date pursuant to the
delivery of a Supplement in accordance with Section 6.13.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in the Credit Agreement (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents, including obligations to
pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or



--------------------------------------------------------------------------------

 

3

pursuant to the Credit Agreement and each of the other Loan Documents, and
(c) the due and punctual payment and performance of all the obligations of each
other Loan Party under or pursuant to this Agreement and each of the other Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

“Net Tangible Assets”, as used in reference to the assets of any corporation,
means the total amount of assets of such corporation, both real and personal
(exclusive of licenses, patents, patent applications, copyrights, trademarks,
trade names, good will, experimental or organizational expense and other like
intangibles, treasury stock and unamortized discount and expense) less the sum
of

(a) all reserves for depletion, depreciation, obsolescence and/or amortization
of its properties (other than those excluded as hereinabove provided) as shown
by the books of such corporation (other than general contingency reserves,
reserves representing mere appropriations of surplus and reserves to the extent
related to intangible assets which have been excluded in calculating Net
Tangible Assets as above provided), and

(b) all indebtedness and other current liabilities of such corporation other
than (i) funded indebtedness, (ii) deferred income taxes, (iii) reserves which
have been deducted pursuant to the preceding clause (a), (iv) general
contingency reserves and reserves representing mere appropriations of surplus
and (v) liabilities to the extent related to intangible assets which have been
excluded in calculating Net Tangible Assets as above provided.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) all the Loan Document Obligations, (b) all the Secured
Cash Management Obligations and (c) all the Secured Hedge Obligations.

“Parallel Debt” has the meaning assigned to such term in Section 6.16.

“Perfection Certificate” means the Perfection Certificate dated the Effective
Date delivered by the Borrower to the Administrative Agent pursuant to
Section 4.01(f) of the Credit Agreement.

“Pledge Agreement” means that certain Pledge Agreement substantially in the form
of Exhibit C-2 of the Credit Agreement, among the Borrower, certain Subsidiaries
from time to time party thereto and the Administrative Agent, to be entered into
in connection with the grant of security interests in Principal Property
Collateral.

“Pledged Equity Interests” has the meaning assigned to such term in
Section 3.01.



--------------------------------------------------------------------------------

 

4

“Pledged Securities” means any stock certificates, unit certificates, limited
liability membership certificates or other certificated securities now or
hereafter included in the Collateral, including all certificates, instruments or
other documents representing or evidencing any Collateral.

“Principal Party” has the meaning assigned to such term in Section 6.16.

“Principal Property” means, as of any date, any building, structure or other
facility together with the land upon which it is erected and fixtures comprising
a part thereof, used primarily for manufacturing, processing or production, in
each case located in the United States, and owned or leased or to be owned or
leased by the Borrower or any Subsidiary, in each case the net book value of
which as of such date exceeds 2% of Consolidated Net Tangible Assets, as shown
on the audited consolidated balance sheet contained in the latest annual report
to shareholders of the Borrower, other than any such land, building, structure
or other facility or portion thereof which, in the opinion of the Board of
Directors, is not of material importance to the business conducted by the
Borrower and its Subsidiaries, considered as one enterprise.

“Principal Property Collateral” means the capital stock of any Subsidiary that
owns Principal Property.

“Principal Obligations” has the meaning assigned to such term in Section 6.16.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Borrower and each Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Cash Management
Services that (a) are owed on the Effective Date to a Person that is a Lender or
an Affiliate of a Lender as of the Effective Date or (b) are owed to a Person
that is a Lender or an Affiliate of a Lender at the time such obligations are
incurred.

“Secured Hedge Obligations” means the due and punctual payment and performance
of any and all obligations of the Borrower and each Subsidiary arising under
each Hedging Agreement that (a) is in effect on the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Effective
Date or (b) is entered into after the Effective Date with a counterparty that is
a Lender or an Affiliate of a Lender at the time such Hedging Agreement is
entered into.

“Secured Parties” means (a) each Lender, (b) the Administrative Agent, (c) each
Issuing Bank (d) each provider of Cash Management Services the obligations under
which constitute Secured Cash Management Obligations, (e) each counterparty to
any Hedging Agreement the obligations under which constitute Secured Hedge
Obligations, (f) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (g) the successors and assigns of
each of the foregoing.



--------------------------------------------------------------------------------

 

5

“Shared Pledge Credit Agreement Obligations” means the “Credit Agreement
Obligations”, as defined in the Pledge Agreement,

“Shared Pledge Obligations” means the “Obligations”, as defined in the Pledge
Agreement.

“Subsidiary Loan Parties” means (a) the Subsidiaries identified on Schedule I
and (b) each other Subsidiary that becomes a party to this Agreement after the
Effective Date, in each case other than those that have been released pursuant
to Section 6.12.

“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Administrative Agent, and in each case reasonably
satisfactory to the Administrative Agent.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees to each of the Secured Parties, jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, the due and punctual
payment and performance of the Obligations. Each Guarantor further agrees that
the Obligations may be extended or renewed, in whole or in part, or amended or
modified, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any extension, renewal,
amendment or modification of any Obligation. Each Guarantor waives presentment
to, demand of payment from and protest to the Borrower or any other Loan Party
of any of the Obligations, and also waives notice of acceptance of its guarantee
hereunder and notice of protest for nonpayment.

SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy or similar proceeding shall have stayed the
accrual or collection of any of the Obligations or operated as a discharge
thereof) and not merely of collection, and waives any right to require that any
resort be had by the Administrative Agent or any other Secured Party to any
security held for the payment of any of the Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any other
Secured Party in favor of the Borrower, any other Loan Party, or any other
Person. Each Guarantor agrees that its guarantee hereunder is continuing in
nature and applies to all Obligations, whether currently existing or hereafter
incurred.

SECTION 2.03. No Limitations. (a) Except for the termination and release of a
Guarantor’s obligations hereunder as expressly provided in Section 6.12, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to



--------------------------------------------------------------------------------

 

6

any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations, or
otherwise. Without limiting the generality of the foregoing, except for the
termination or release of its obligations hereunder as expressly provided in
Section 6.12, the obligations of each Guarantor hereunder shall not be
discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release of, or any impairment of or failure to perfect any Lien on,
any security held by the Administrative Agent or any other Secured Party for any
of the Obligations; (iv) any default, failure or delay, wilful or otherwise, in
the performance of any of the Obligations; (v) any other act or omission that
may or might in any manner or to any extent vary the risk of any Guarantor or
otherwise operate as a discharge of any Guarantor as a matter of law or equity
(other than the indefeasible payment in full in cash of all the Obligations);
(vi) any illegality, lack of validity or lack of enforceability of any of the
Obligations; (vii) any change in the corporate existence, structure or ownership
of any Loan Party, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Loan Party or its assets or any resulting
release or discharge of any of the Obligations; (viii) the existence of any
claim, set-off or other rights that any Guarantor may have at any time against
the Borrower, the Administrative Agent, any other Secured Party or any other
Person, whether in connection with the Credit Agreement, the other Loan
Documents or any unrelated transaction; (ix) this Agreement having been
determined (on whatsoever grounds) to be invalid, non-binding or unenforceable
against any other Guarantor ab initio or at any time after the Effective Date;
(x) the fact that any Person that, pursuant to the Loan Documents, was required
to become a party hereto may not have executed or is not effectually bound by
this Agreement, whether or not this fact is known to the Secured Parties,
(xi) any action permitted or authorized hereunder; or (xii) any other
circumstance (including any statute of limitations), or any existence of or
reliance on any representation by the Administrative Agent, any other Secured
Party or any other Person, that might otherwise constitute a defense to, or a
legal or equitable discharge of, the Borrower, any Guarantor or any other
guarantor or surety (other than the payment in full in cash of all the
Obligations (excluding contingent obligations (other than any such obligations
in respect of a Letter of Credit) as to which no claim has been made). Each
Guarantor expressly authorizes the Secured Parties to take and hold security for
the payment and performance of the Obligations, to exchange, waive or release
any or all such security (with or without consideration), to enforce or apply
such security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The



--------------------------------------------------------------------------------

 

7

Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that, unless released
pursuant to Section 6.12, its guarantee hereunder shall continue to be effective
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any Obligation is rescinded or must otherwise be restored by the
Administrative Agent or any other Secured Party upon the bankruptcy or
reorganization (or any analogous proceeding in any jurisdiction) of the
Borrower, any other Loan Party or otherwise.

SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided above, all rights of such Guarantor against the Borrower or
any other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

SECTION 2.06. Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and (b) agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 2.07. Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Guarantor hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes on the same terms and to the same extent that payments by the
Borrower are required to be so made pursuant to the terms of Section 2.17 of the
Credit Agreement. The



--------------------------------------------------------------------------------

 

8

provisions of Section 2.17 of the Credit Agreement shall apply to each
Guarantor, mutatis mutandis.

ARTICLE III

Pledge of Equity Interests

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Administrative Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest in, all
of such Grantor’s right, title and interest in, to and under (a)(i) the shares
of capital stock and other Equity Interests now owned or at any time hereafter
acquired by such Grantor, including those set forth opposite the name of such
Grantor on Schedule IV, and (ii) all certificates and any other instruments
representing all such Equity Interests (collectively, the “Pledged Equity
Interests”); provided that the Pledged Equity Interests shall not include
(A) 66% or more of the issued and outstanding voting Equity Interests of any
CFC; (B) any Equity Interests if, to the extent, and for so long as, the grant
of a Lien thereon to secure the Obligations is prohibited by any Requirements of
Law (other than to the extent that any such prohibition would be rendered
ineffective pursuant to the New York UCC or any other applicable Requirements of
Law); provided that such Equity Interest shall cease to be an Excluded Equity
Interest at such time as such prohibition ceases to be in effect; (C) Equity
Interests in any Person other than wholly owned Subsidiaries of the Borrower and
the Subsidiaries to the extent, and for so long as, not permitted by the terms
of such Subsidiary’s organizational or joint venture documents; provided that
such Equity Interest shall cease to be an Excluded Equity Interest at such time
as such prohibition ceases to be in effect; (D) Equity Interests of NCR Middle
East Limited so long as, and only to the extent that, the pledge of such Equity
Interests would result in a change of control default under the existing
contract to which NCR Middle East Limited is a party on the Effective Date, as
disclosed to the Administrative Agent; provided that such Equity Interest shall
cease to be an Excluded Equity Interest at such time as such prohibition ceases
to be in effect; (E) Equity Interests if and for so long as they are Principal
Property Collateral pledged under the Pledge Agreement; or (F) any Equity
Interest if, to the extent, and for so long as, the Administrative Agent and the
Borrower shall have agreed in writing to treat such Equity Interest as an
Excluded Equity Interest on account of the cost of pledging such Equity Interest
hereunder (taking into account any adverse tax consequences to the Borrower and
the Subsidiaries (including the imposition of withholding or other material
taxes)) being excessive in view of the benefits to be obtained by the Lenders
therefrom (the Equity Interests excluded pursuant to clauses (A) through
(F) above being referred to as the “Excluded Equity Interests”); (b) all other
property that may be delivered to and held by the Administrative Agent pursuant
to the terms of this Section 3.01 and Section 3.02; (c) subject to Section 3.06,
all dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clause (a) above; (d) subject to Section 3.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above; and



--------------------------------------------------------------------------------

 

9

(e) all Proceeds of any of the foregoing (the items referred to in clauses
(a) through (e) above being collectively referred to as the “Collateral”).

SECTION 3.02. Delivery of the Collateral. (a) Each Grantor agrees to deliver or
cause to be delivered to the Administrative Agent any and all Pledged Securities
(i) on the date hereof, in the case of any such Pledged Securities owned by such
Grantor on the date hereof, and (ii) promptly after the acquisition thereof
(and, in any event, as required under the Credit Agreement), in the case of any
such Pledged Securities acquired by such Grantor after the date hereof.

(b) Upon delivery to the Administrative Agent, (i) any Pledged Securities shall
be accompanied by undated stock powers duly executed by the applicable Grantor
in blank or other undated instruments of transfer satisfactory to the
Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Collateral shall be accompanied by undated proper
instruments of assignment duly executed by the applicable Grantor in blank and
such other instruments or documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing such securities, which schedule shall be deemed attached to, and
shall supplement, Schedule IV and be made a part hereof; provided that failure
to provide any such schedule hereto shall not affect the validity of such pledge
of such Pledged Securities.

(c) If the Borrower or any Guarantors hereafter acquire or hold any Principal
Property Collateral that would be required to be pledged hereunder but for the
exclusion in clause (D) of the definition of Excluded Collateral (including as a
result of Pledged Securities becoming Principal Property Collateral after having
been pledged hereunder), then (i) unless the Pledge Agreement has previously
been executed and delivered, the Borrower will promptly execute and deliver, and
cause each such Guarantor to execute and deliver, the Pledge Agreement, and
(ii) the Borrower or such Guarantors, as the case may be, will (subject to the
provisions of paragraph (d) below in the case of Pledged Securities previously
pledged hereunder) pledge such Principal Property Collateral to the
Administrative Agent in accordance with the provisions of the Pledge Agreement
to secure the Shared Pledge Obligations.

(d) If at any time Pledged Securities previously pledged under this Agreement
become Principal Property Collateral, then the Borrower will promptly notify the
Administrative Agent thereof and at such time as the Pledge Agreement has been
executed and delivered and each Grantor owning such Principal Property
Collateral has become party thereto, the security interests created hereunder in
such Collateral securing the Obligations shall, automatically and without
further action, be governed by, subject to the provisions of, and deemed held by
the Administrative Agent under, the Pledge Agreement for so long as such
Collateral continues to constitute Principal Property Collateral and accordingly
will after such time continue to secure the Obligations and also secure the
other Shared Pledge Obligations under the Pledge Agreement; provided that if
such Collateral at any time ceases to constitute Principal Property Collateral,
then such security interests in such Collateral securing the



--------------------------------------------------------------------------------

 

10

Obligations shall automatically and without further action again be governed by,
subject to the provisions of, and deemed held by the Administrative Agent under,
this Agreement.

SECTION 3.03. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent, for the benefit of the
Secured Parties, that:

(a) Schedule IV sets forth, as of the Effective Date, a true and complete list,
with respect to each Grantor, of all the Pledged Equity Interests owned by such
Grantor and the percentage of the issued and outstanding units of each class of
the Equity Interests of the issuer thereof represented by the Pledged Equity
Interests owned by such Grantor;

(b) the Pledged Equity Interests have been duly and validly authorized and
issued by the issuers thereof and are fully paid and nonassessable;

(c) except for the security interests granted hereunder and under any other Loan
Documents, each of the Grantors (i) is and, subject to any transfers made in
compliance with the Credit Agreement, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule IV
as owned by such Grantor, (ii) holds the same free and clear of all Liens, other
than Liens permitted pursuant to Section 6.02 of the Credit Agreement and
transfers made in compliance with the Credit Agreement, (iii) will make no
further assignment, pledge, hypothecation or transfer of, or create or permit to
exist any security interest in or other Lien on, the Collateral, other than
Liens permitted pursuant to Section 6.02 of the Credit Agreement and transfers
made in compliance with the Credit Agreement, and (iv) will defend its title or
interest thereto or therein against any and all Liens (other than the Liens
created by this Agreement and the other Loan Documents and Liens permitted
pursuant to Section 6.02 of the Credit Agreement), however arising, of all
Persons whomsoever;

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Collateral is and will continue to be freely
transferable and assignable and none of the Collateral is or will be subject to
any option, right of first refusal, shareholders agreement, charter, by-law or
other organizational document provisions or contractual restriction of any
nature that might prohibit, impair, delay or otherwise affect the pledge of such
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Administrative Agent of rights and remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge



--------------------------------------------------------------------------------

 

11

effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent in
accordance with this Agreement, all actions necessary or desirable for the
Administrative Agent to obtain a legal, valid and perfected lien upon and
security interest in such Pledged Securities, free of any adverse claims, under
the New York UCC to the extent such lien and security interest may be created
and perfected under the New York UCC, as security for the payment and
performance of the Obligations, will have been duly taken; and

(h) subject to applicable local law in the case of any Equity Interests in any
CFC, the pledge effected hereby is effective to vest in the Administrative
Agent, for the benefit of the Secured Parties, the rights of the Administrative
Agent in the Collateral as set forth herein.

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests. Each Grantor acknowledges and agrees that (a) to the extent each
interest in any limited liability company or limited partnership controlled now
or in the future by such Grantor and pledged hereunder is a “security” within
the meaning of Article 8 of the New York UCC and is governed by Article 8 of the
New York UCC, such interest shall be certificated and (b) each such interest
shall at all times hereafter continue to be such a security and represented by
such certificate. Each Grantor further acknowledges and agrees that with respect
to any interest in any limited liability company or limited partnership
controlled now or in the future by such Grantor and pledged hereunder that is
not a “security” within the meaning of Article 8 of the New York UCC, such
Grantor shall at no time elect to treat any such interest as a “security” within
the meaning of Article 8 of the New York UCC, nor shall such interest be
represented by a certificate, unless such Grantor provides prior written
notification to the Administrative Agent of such election and such interest is
thereafter represented by a certificate that is promptly delivered to the
Administrative Agent pursuant to the terms hereof.

SECTION 3.05. Registration in Nominee Name; Denominations. Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, in the
name of its nominee (as pledgee or as sub-agent) or in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent. Each Grantor will promptly give to the Administrative
Agent copies of any notices or other communications received by it with respect
to Pledged Securities registered in the name of such Grantor. The Administrative
Agent shall at all times have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.

SECTION 3.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Administrative



--------------------------------------------------------------------------------

 

12

Agent shall have notified the Grantors that their rights under this Section 3.06
are being suspended:

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Collateral or any part
thereof for any purpose consistent with the terms of this Agreement and the
other Loan Documents, provided that such rights and powers shall not be
exercised in any manner that could reasonably be expected to materially and
adversely affect the rights inuring to a holder of any Collateral or the rights
and remedies of any of the Administrative Agent or any Secured Party under this
Agreement or any other Loan Document or the ability of the Secured Parties to
exercise the same;

(ii) the Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section; and

(iii) Each Grantor shall be entitled to receive and retain any and all dividends
and other distributions paid on or distributed in respect of the Collateral, but
only to the extent that such dividends and other distributions are permitted by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement, the other Loan Documents and applicable laws, provided
that any noncash dividends or other distributions that would constitute Pledged
Equity Interests, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests in the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Collateral and, if received by any
Grantor, and required to be delivered to the Administrative Agent hereunder,
shall not be commingled by such Grantor with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent and the other Secured Parties and shall be
forthwith delivered to the Administrative Agent in the same form as so received
(with any necessary endorsements, stock powers or other instruments of
transfer).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(iii) of this Section, then all rights of any
Grantor to dividends or other distributions that such Grantor is authorized to
receive pursuant to paragraph (a)(iii) of this Section, shall cease, and all
such rights shall thereupon become vested in the Administrative Agent, which
shall have the sole and exclusive right and authority to receive and retain such
dividends or other distributions. All dividends or other distributions received
by any Grantor contrary to the provisions of this Section shall be held in trust
for the benefit of the Administrative Agent and the



--------------------------------------------------------------------------------

 

13

other Secured Parties, shall be segregated from other property or funds of such
Grantor and shall be forthwith delivered to the Administrative Agent upon demand
in the same form as so received (with any necessary endorsements, stock powers
or other instruments of transfer). Any and all money and other property paid
over to or received by the Administrative Agent pursuant to the provisions of
this paragraph (b) shall be retained by the Administrative Agent in an account
to be established by the Administrative Agent upon receipt of such money or
other property, shall be held as security for the payment and performance of the
Obligations and shall be applied in accordance with the provisions of
Section 4.02. After all Events of Default have been cured or waived and the
Borrower has delivered to the Administrative Agent a certificate of a Financial
Officer of the Borrower to that effect, the Administrative Agent shall promptly
repay to each Grantor (without interest) all dividends or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) of this Section and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section 3.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers, provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived and the Borrower
has delivered to the Administrative Agent a certificate of a Financial Officer
of the Borrower to that effect, all rights vested in the Administrative Agent
pursuant to this paragraph (c) shall cease, and the Grantors shall have the
exclusive right to exercise the voting and consensual rights and powers they
would otherwise be entitled to exercise pursuant to paragraph (a)(i) of this
Section 3.06.

(d) Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 3.06 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Administrative Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s right to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.



--------------------------------------------------------------------------------

 

14

ARTICLE IV

Remedies

SECTION 4.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver, on demand,
each item of Collateral to the Administrative Agent or any Person designated by
the Administrative Agent and it is agreed that the Administrative Agent shall
have the right with or without legal process and with or without prior notice or
demand for performance, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Each Grantor
agrees that the Administrative Agent shall have the right, subject to the
mandatory requirements of applicable law and the notice requirements described
below, to sell or otherwise dispose of all or any part of the Collateral at a
public or private sale or any securities exchange, for cash, upon credit or for
future delivery as the Administrative Agent shall deem appropriate. The
Administrative Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Administrative Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any sale of
Collateral shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal that such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.

The Administrative Agent shall give the applicable Grantors no less than 10
days’ prior written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale on a securities exchange, shall
state the exchange at which such sale is to be made and the day on which the
Collateral or portion thereof, will first be offered for sale at such exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Administrative Agent may (in its sole and absolute
discretion) determine. The Administrative Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Administrative Agent
until the sale price is paid by the purchaser or purchasers thereof, but none of
the Administrative Agent or the other Secured Parties shall incur any



--------------------------------------------------------------------------------

 

15

liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. In the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, at the direction of the Required
Lenders, as agent for and representative of the Secured Parties (but not any
Lender or Lenders in its or their respective individual capacities unless the
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Loan Document Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent on behalf
of the Secured Parties at such sale or other disposition. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Administrative Agent shall be free to carry out
such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Administrative Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full. As an alternative to exercising the power of sale herein conferred
upon it, the Administrative Agent may proceed by a suit or suits at law or in
equity to foreclose this Agreement and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

SECTION 4.02. Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Obligations, including all
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other reasonable costs or expenses incurred in connection with the exercise of
any right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and



--------------------------------------------------------------------------------

 

16

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

SECTION 4.03. Securities Act. In view of the position of the Grantors in
relation to the Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act of 1933, as now or hereafter in
effect, or any similar statute hereafter enacted analogous in purpose or effect
(such Act and any such similar statute as from time to time in effect being
called the “Federal Securities Laws”) with respect to any disposition of the
Collateral permitted hereunder. Each Grantor understands that compliance with
the Federal Securities Laws might very strictly limit the course of conduct of
the Administrative Agent if the Administrative Agent were to attempt to dispose
of all or any part of the Collateral, and might also limit the extent to which
or the manner in which any subsequent transferee of any Collateral could dispose
of the same. Similarly, there may be other legal restrictions or limitations
affecting the Administrative Agent in any attempt to dispose of all or part of
the Collateral under applicable “blue sky” or other state securities laws or
similar laws analogous in purpose or effect. Each Grantor recognizes that in
light of such restrictions and limitations the Administrative Agent may, with
respect to any sale of the Collateral, limit the purchasers to those who will
agree, among other things, to acquire such Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws to the extent the Administrative
Agent has determined that such a registration is not required by any Requirement
of Law and (b) may approach and negotiate with a limited number of potential
purchasers (including a single potential purchaser) to effect such sale. Each
Grantor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, none of the
Administrative Agent or the other Secured Parties shall incur any responsibility
or liability for selling all or any part of the Collateral at a price that the
Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
purchases (or a single purchaser) were approached. The provisions of this
Section 4.03 will apply notwithstanding the existence of a public or private
market upon which the



--------------------------------------------------------------------------------

 

17

quotations or sales prices may exceed substantially the price at which the
Administrative Agent sells.

SECTION 4.04. Registration. Each Grantor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the
Administrative Agent desires to sell any of the Collateral at a public sale, it
will, at any time and from time to time, upon the written request of the
Administrative Agent, use its best efforts to take or to cause the issuer of
such Collateral to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Administrative Agent to permit the public sale of such Collateral. Each
Grantor further agrees to indemnify, defend and hold harmless the Administrative
Agent, each other Secured Party, any underwriter and their respective affiliates
and their respective officers, directors, affiliates and controlling persons
from and against all loss, liability, expenses, costs of counsel (including
reasonable fees and expenses to the Administrative Agent of legal counsel), and
claims (including the costs of investigation) that they may incur insofar as
such loss, liability, expense or claim arises out of or is based upon any
alleged untrue statement of a material fact contained in any prospectus (or any
amendment or supplement thereto) or in any notification or offering circular, or
arises out of or is based upon any alleged omission to state a material fact
required to be stated therein or necessary to make the statements in any thereof
not misleading, except insofar as the same may have been caused by any untrue
statement or omission based upon information furnished in writing to such
Grantor or the issuer of such Collateral by the Administrative Agent or any
other Secured Party expressly for use therein. Each Grantor further agrees, upon
such written request referred to above, to use its best efforts to qualify, file
or register, or cause the issuer of such Collateral to qualify, file or
register, any of the Collateral under the “blue sky” or other securities laws of
such states as may be requested by the Administrative Agent and keep effective,
or cause to be kept effective, all such qualifications, filings or
registrations. Each Grantor will bear all costs and expenses of carrying out its
obligations under this Section 4.04. Each Grantor acknowledges that there is no
adequate remedy at law for failure by it to comply with the provisions of this
Section 4.04 and that such failure would not be adequately compensable in
damages, and therefore agrees that its agreements contained in this Section 4.04
may be specifically enforced.

ARTICLE V

Indemnity, Subrogation and Subordination

SECTION 5.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 5.03 in respect of any payment hereunder), the Borrower
agrees that (a) in the event a payment in respect of any Obligation shall be
made by any Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Guarantor
or Grantor shall be sold pursuant to this Agreement, the Pledge Agreement or any
other Security Document to satisfy in whole or in part any Obligation or



--------------------------------------------------------------------------------

 

18

any Shared Pledge Obligation, the Borrower shall indemnify such Guarantor or
Grantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.

SECTION 5.02. Contribution and Subrogation. Each Guarantor and Grantor (a
“Contributing Party “) agrees (subject to Section 5.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Guarantor or Grantor (other than the Borrower)
shall be sold pursuant to this Agreement, the Pledge Agreement or any other
Security Document to satisfy any Obligation or Shared Pledge Obligation and such
other Guarantor or Grantor (the “Claiming Party”) shall not have been fully
indemnified by the Borrower as provided in Section 5.01, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
(or, in the case of any Guarantor or Grantor becoming a party hereto pursuant to
Section 6.13 or to the Pledge Agreement pursuant to Section 4.13 thereof, the
date of the supplement hereto or to the Pledge Agreement, as the case may be,
executed and delivered by such Guarantor or Grantor) and the denominator shall
be the aggregate net worth of all the Guarantors and Grantors on the date hereof
(or, in the case of any Guarantor or Grantor becoming a party hereto pursuant to
Section 6.13 or to the Pledge Agreement pursuant to Section 4.13 thereof, such
other date). Any Contributing Party making any payment to a Claiming Party
pursuant to this Section 5.02 shall (subject to Section 5.03) be subrogated to
the rights of such Claiming Party under Section 5.01 to the extent of such
payment.

SECTION 5.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors and Grantors under Sections 5.01
and 5.02 and all other rights of the Guarantors and Grantors of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations and
the Shared Pledge Credit Agreement Obligations. No failure on the part of the
Borrower or any other Guarantor or Grantor to make the payments required by
Sections 5.01 and 5.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor or Grantor with respect to its obligations hereunder or under the
Pledge Agreement, and each Guarantor and Grantor shall remain liable for the
full amount of the obligations of such Guarantor or Grantor hereunder and under
the Pledge Agreement.

(b) Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to, or to it by, any other Guarantor, Grantor or
any other Subsidiary shall be fully subordinated to the indefeasible payment in
full in cash of the Obligations and the Shared Pledge Credit Agreement
Obligations.



--------------------------------------------------------------------------------

 

19

ARTICLE VI

Miscellaneous

SECTION 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given in the manner
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Loan Party shall be given to it in care of the
Borrower in the manner provided in Section 9.01 of the Credit Agreement.

SECTION 6.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the execution and delivery of
this Agreement, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Secured Party, consent
to a departure by any Loan Party from any covenant of such Loan Party set forth
herein to the extent such departure is consistent with the authority of the
Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement.

(c) This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

SECTION 6.03. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
Guarantors and the Grantors jointly and severally agree to



--------------------------------------------------------------------------------

 

20

reimburse the Administrative Agent for its reasonable fees and expenses incurred
hereunder as provided in Section 9.03 of the Credit Agreement; provided that
each reference therein to the “Borrower” shall be deemed to be a reference to
the “Guarantors and Grantors.”

(b) Without limitation of its indemnification obligations under the other Loan
Documents, the Guarantors and the Grantors jointly and severally agree to
indemnify the Administrative Agent and the other Indemnitees against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including the reasonable fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee by any third party or by any Guarantor or Grantor arising out of, in
connection with, or as a result of, the preparation, execution, delivery,
performance or administration of this Agreement or any other agreement or
instrument contemplated thereby or any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, or to the
Collateral, whether based on contract, tort or any other theory and whether
initiated against or by any party to this Agreement, any Affiliate of any such
party or any third party (and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee. This Section 6.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section shall survive and remain in full force and effect regardless of
the termination of this Agreement or any other Loan Document, the consummation
of the transactions contemplated hereby or thereby, the repayment of any of the
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document or any investigation made by or on behalf
of the Administrative Agent or any other Secured Party.

(d) All amounts due under this Section shall be payable promptly after written
demand therefore.

SECTION 6.04. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in this Agreement or any other Loan Document
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent, the Lenders, the Issuing
Banks and the other Secured Parties and shall survive the execution and delivery
of the Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by or on behalf of the
Administrative Agent, any Lender, any Issuing Bank or any other Person and
notwithstanding that the Administrative Agent, any Lender, any Issuing Bank or
any other Person may have had notice or knowledge of any Default or incorrect
representation or



--------------------------------------------------------------------------------

 

21

warranty at the time any Loan Document is executed and delivered or any credit
is extended under the Credit Agreement, and shall continue in full force and
effect until such time as (a) all the Loan Document Obligations (including LC
Disbursements, if any, but excluding contingent obligations as to which no claim
has been made) have been paid in full in cash, (b) all Commitments have
terminated or expired and (c) the LC Exposure has been reduced to zero
(including as a result of obtaining the consent of the applicable Issuing Bank
as described in Section 9.05 of the Credit Agreement) and the Issuing Banks have
no further obligation to issue or amend Letters of Credit under the Credit
Agreement.

SECTION 6.05. Counterparts; Effectiveness, Successors and Assignment. This
Agreement may be executed in counterparts, (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Loan Party and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Loan Party, the Administrative Agent and the other
Secured Parties and their respective successors and assigns, except that no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein or in the Collateral (and any attempted
assignment or transfer by any Loan Party shall be null and void), except as
expressly provided in this Agreement or the Credit Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 6.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of such invalid, illegal or
unenforceable provisions.

SECTION 6.07. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Loan Party against any of
and all the obligations then due of such Loan Party now or hereafter existing
under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement. The rights of each Lender and Issuing Bank, and each Affiliate of any
of the foregoing, under



--------------------------------------------------------------------------------

 

22

this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, Issuing Bank or Affiliate may have.

SECTION 6.08. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each of the Loan Parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or any of its properties in
the courts of any jurisdiction.

(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the Loan Parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 6.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

(e) Each Grantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.

SECTION 6.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS



--------------------------------------------------------------------------------

 

23

CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.09.

SECTION 6.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 6.11. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the grant of the security interest in the Collateral and all
obligations of each Loan Party hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment to or
waiver of, or any consent to any departure from, the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (c) any exchange,
release or non-perfection of any Lien on other collateral securing, or any
release or amendment to or waiver of, or any consent to any departure from, any
guarantee of, all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor or Guarantor in respect of the Obligations or this Agreement.

SECTION 6.12. Termination or Release. (a) This Agreement, the Guarantees made
herein and all security interests granted hereby shall terminate when (i) all
the Loan Document Obligations (including all LC Disbursements, if any, but
excluding contingent obligations as to which no claim has been made) have been
paid in full, (ii) all Commitments have terminated or expired and (iii) the LC
Exposure has been reduced to zero (including as a result of obtaining the
consent of the applicable Issuing Bank as described in Section 9.05 of the
Credit Agreement) and the Issuing Banks have no further obligations to issue or
amend Letters of Credit under the Credit Agreement.

(b) The Guarantees made herein and all security interests granted hereby shall
also terminate and be released with respect to a Guarantor, a Grantor or an
asset at the time or times and in the manner set forth in Section 9.14 of the
Credit Agreement.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or other transfer to a
Loan Party), or upon the effectiveness of any written consent to the release of
the security



--------------------------------------------------------------------------------

 

24

interest granted hereby in any Collateral pursuant to Section 9.02 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 6.12, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section 6.12 shall be
without recourse to or warranty by the Administrative Agent.

SECTION 6.13. Additional Subsidiaries. Pursuant to the Credit Agreement, certain
Subsidiaries not a party hereto on the Effective Date may or may be required to
become Guarantors and Grantors after the Effective Date. Upon the execution and
delivery by the Administrative Agent and any such Subsidiary of a Supplement,
any such Subsidiary shall become a Subsidiary Loan Party, a Guarantor and/or a
Grantor hereunder, with the same force and effect as if originally named as such
herein. The execution and delivery of any Supplement shall not require the
consent of any other Loan Party. The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Subsidiary as a party to this Agreement.

SECTION 6.14. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (d) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; and (e) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Administrative Agent were the absolute
owner of the Collateral for all purposes, provided that nothing herein contained
shall be construed as requiring or obligating the Administrative Agent to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Administrative Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to



--------------------------------------------------------------------------------

 

25

become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or wilful misconduct.

SECTION 6.15. Exculpatory Provisions. (a) The Administrative Agent may execute
any of the powers granted under this Agreement and perform any duty hereunder
either directly or by or through agents or attorneys-in-fact, and shall not be
responsible for the gross negligence or wilful misconduct of any agents or
attorneys-in-fact selected by it with reasonable care and without gross
negligence or wilful misconduct.

(b) The Administrative Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Event of Default
unless and until the Administrative Agent shall have received a notice of Event
of Default or a notice from any Guarantor or Grantor or the Secured Parties to
the Administrative Agent in its capacity as Administrative Agent indicating that
an Event of Default has occurred. The Administrative Agent shall have no
obligation either prior to or after receiving such notice to inquire whether an
Event of Default has, in fact, occurred and shall be entitled to rely
conclusively, and shall be fully protected in so relying, on any notice so
furnished to it.

SECTION 6.16. Parallel Debt. (a) Each of the Borrower and each other Guarantor
(each, a “Principal Party”) hereby irrevocably and unconditionally undertakes
(such undertaking and the obligations and liabilities that are a result thereof
being referred to as the “Parallel Debt” of such Principal Party) to pay to the
Administrative Agent an amount equal to the aggregate amount payable by such
Principal Party in respect of each and every payment obligation owed to each and
every Secured Party under the Loan Documents or, to the extent included in the
Obligations, under any Hedging Agreement or arising out of or in connection with
Cash Management Services or other similar services provided by any Secured Party
(the “Principal Obligations”) in accordance with the terms and conditions of
such Principal Obligations. The Parallel Debt of any Principal Party shall
become due and payable as and when any Principal Obligation of such Principal
Party becomes due and payable.

(b) The Administrative Agent and each Principal Party agree and acknowledge
that:

(i) the Parallel Debt of each Principal Party constitutes an undertaking,
obligation and liability of such Principal Party to the Administrative Agent (in
its personal capacity and not in its capacity as agent) that is separate and
independent from, and without prejudice to, any Principal Obligation and
represents the Administrative Agent’s own claim to receive payment of such
Parallel Debt from such Principal Party; and



--------------------------------------------------------------------------------

 

26

(ii) the security interest created under the Loan Documents to secure the
Parallel Debt is granted to the Administrative Agent in its capacity as sole
creditor of the Parallel Debt.

(c) The Administrative Agent and each Principal Party agree that:

(i) the Parallel Debt of each Principal Party shall be decreased if and to the
extent that the Principal Obligations of such Principal Party have been paid or,
in the case of guarantee obligations, discharged;

(ii) the Principal Obligations of each Principal Party shall be decreased if and
to the extent that the Parallel Debt of such Principal Party has been paid or,
in the case of guarantee obligations, discharged; and

(iii) the amount payable under the Parallel Debt of each Principal Party shall
at no time exceed the amount payable under the Principal Obligations of such
Principal Party.

(d) Any amount received or recovered by the Administrative Agent in respect of
any Parallel Debt (including as a result of any enforcement proceedings) shall
be applied in accordance with the terms of this Agreement and the other Security
Documents.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NCR CORPORATION,   by   /s/ Robert P. Fishman     Name: Robert P. Fishman    
Title: Senior Vice President and     Chief Financial Officer NCR INTERNATIONAL,
INC.   by         Name: Jennifer Daniels.     Title: President

NCR INTERNATIONAL HOLDINGS,

INC.

  by         Name: Jennifer Daniels     Title: Chairman and President

NCR UNITED KINGDOM HOLDINGS

INC.

  by         Name: Jennifer Daniels     Title: President

RANGER ACQUISITION

CORPORATION

  by   /s/ Robert P. Fishman     Name: Robert P. Fishman    

Title: Chief Financial Officer and.

Treasurer

[Signature Page to Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NCR CORPORATION,   by         Name: Robert P. Fishman     Title: Senior Vice
President and     Chief Financial Officer NCR INTERNATIONAL, INC.   by   /s/
Jennifer Daniels     Name: Jennifer Daniels     Title: President

NCR INTERNATIONAL HOLDINGS,

INC.

  by   /s/ Jennifer Daniels     Name: Jennifer Daniels     Title: Chairman and
President

NCR UNITED KINGDOM HOLDINGS

INC.

  by   /s/ Jennifer Daniels     Name: Jennifer Daniels     Title: President

RANGER ACQUISITION

CORPORATION

  by         Name: Robert P. Fishman    

Title: Chief Financial Officer and

Treasurer

[Signature Page to Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administative Agent,

  by   /s/ John A. Horst     Name: John A. Horst     Title: Credit Executive

[Signature Page to Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

Schedule I to

the Guarantee and

Pledge Agreement

SUBSIDIARY LOAN PARTIES

NCR International, Inc.

NCR International Holdings, Inc.

NCR United Kingdom Holdings Inc.

Ranger Acquisition Corporation



--------------------------------------------------------------------------------

Schedule II to

the Guarantee and

Pledge Agreement

GUARANTORS

NCR International, Inc.

NCR International Holdings, Inc.

NCR United Kingdom Holdings Inc.

Ranger Acquisition Corporation



--------------------------------------------------------------------------------

Schedule III to

the Guarantee and

Pledge Agreement

GRANTORS

NCR Corporation

NCR International, Inc.

NCR International Holdings, Inc.

NCR United Kingdom Holdings Inc.

Ranger Acquisition Corporation



--------------------------------------------------------------------------------

Schedule IV to the

Guarantee and

Pledge Agreement

EQUITY INTERESTS

 

Issuer

  

Number of
Certificate

  

Registered

Owner

  

Number and
Class of

Equity
Interest

  

Percentage of
Equity Interests

InfoAmerica/USA, Inc.

   5    NCR Corporation    100,000    100%

The Microcard Corporation

   2    NCR Corporation    150    100%

NCR Holdings LLC

   N/A    NCR Corporation    N/A    100%

International Investments Inc.

   1    NCR Corporation    100    100%

NCR Merger Sub Parent, Inc.

   1    NCR Corporation    1,000    100%

Quantor Corporation

   1    NCR Corporation    100    100%

Old River Software Inc.

   6    NCR Corporation    40,498    100%

Data Pathing Incorporated

   1    NCR Corporation    100    100%

NCR EasyPoint LLC

   N/A    NCR Corporation    N/A    100%

NCR Venture Fund, L.L.C.

   N/A    NCR Corporation    N/A    100%

Research Computer Services, Inc.

   1    NCR Corporation    1,000    100%

First Level Technology LLC

   N/A    NCR Corporation    N/A    100%

Worldwide Customer Services LLC

   N/A    NCR Corporation    N/A    99%

NCR Government Systems LLC

   N/A    NCR Corporation    N/A    100%

NCR Self-Services LLC

   N/A    NCR Corporation    N/A    100%

NCR United Kingdom Holdings Inc.

   1    NCR Corporation    1,000    100%

NCR Michigan LLC

   N/A    NCR Corporation    N/A    99%

NCR Michigan LLC

   N/A    NCR International, Inc.    N/A    1%

NCR International, Inc.

   1    NCR Corporation    1,000    100%    2       5.5517257   

NCR International Holdings, Inc.

   3    NCR International, Inc.    1,000    100%

Ranger Acquisition Corporation

   1    NCR Corporation    1,000    100%

Radiant Systems, Inc.

      Ranger Acquisition Corporation      

NCR Corporation India Private Limited

      NCR International, Inc.    179,279,915    64.99%

NCR Corporation India Private Limited

      NCR Corporation    195    .01%

NCR Canada Ltd

   COM-1    NCR International, Inc.    65,003    65%1

NCR Dutch Holdings C.V.

   N/A    NCR Corporation    N/A    1% 2

 

    

1 Pledge to occur post-closing.

 

    

2 Pledge to occur post-closing.



--------------------------------------------------------------------------------

Issuer

  

Number of
Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interest

  

Percentage of
Equity Interests

NCR Dutch Holdings C.V.

   N/A    NCR International, Inc.    N/A    64.99%3

Keynesplein Holding C.V.

   N/A    NCR Corporation    N/A    58.175%4

Keynesplein Holding C.V.

   N/A    NCR International, Inc.    N/A    6.825%5

NCR UK Group Limited

   Post-Closing    NCR United Kingdom Holdings Inc.    £1.00 5% Deferred 2
shares US$1.00 A Ordinary 19,251 shares    65%

NCR UK Partners LLP

   N/A    NCR Corporation    N/A    56.94%

NCR UK Partners LLP

   N/A    NCR Holdings LLC    N/A    8.06%%

NCR A/O

   N/A    NCR Corporation    650    65%

NCR Holdings, Ltd.

   N/A    NCR International, Inc.    624    65%

NCR Australia Pty, Ltd. Post-Closing

      NCR International, Inc.    70,425,648 ORD shares    65%

 

    

3 Pledge to occur post-closing.

 

    

4 Pledge to occur post-closing.

 

    

5 Pledge to occur post-closing.

 



--------------------------------------------------------------------------------

Exhibit I to the

Guarantee and

Pledge Agreement

SUPPLEMENT NO.      dated as of [ ] (this “Supplement”), to the Guarantee and
Pledge Agreement dated as of August 22, 2011 (the “Pledge Agreement”), among NCR
CORPORATION, a Georgia corporation (the “Borrower”), each subsidiary of the
Borrower listed on Schedule I thereto (each such subsidiary individually a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors”; the
Subsidiary Guarantors and the Borrower are referred to collectively herein as
the “Grantors”) and JPMORGAN CHASE BANK, N.A., a national banking association
(“JPMCB”), as Administrative Agent (in such capacity, the “Administrative
Agent”).

A. Reference is made to the Credit Agreement dated as of August 22, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto and
JPMCB, as Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Pledge
Agreement.

C. The Grantors have entered into the Pledge Agreement in order to induce the
Lenders to make Loans and the Issuing Bank to issue Letters of Credit.
Section 6.13 of the Pledge Agreement provides that additional Subsidiaries of
the Borrower may become Subsidiary Loan Parties under the Pledge Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Loan Party under the Pledge Agreement in order to induce the Lenders to make
additional Loans and the Issuing Bank to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 6.13 of the Pledge Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party, Grantor and
Guarantor under the Pledge Agreement with the same force and effect as if
originally named therein as a Subsidiary Party, Grantor and Guarantor and the
New Subsidiary hereby (a) agrees to all the terms and provisions of the Pledge
Agreement applicable to it as a Subsidiary Loan Party, Grantor and Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor and Guarantor thereunder are true and correct
on and as of the date hereof. In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the



--------------------------------------------------------------------------------

 

2

Obligations (as defined in the Pledge Agreement), does hereby create and grant
to the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a security interest in and lien
on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Pledge Agreement) of the New Subsidiary. Each
reference to a “Guarantor” or “Grantor” in the Pledge Agreement shall be deemed
to include the New Subsidiary. The Pledge Agreement is hereby incorporated
herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission shall be effective as delivery of a manually signed counterpart of
this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a schedule with the true and correct legal name
of the New Subsidiary, its jurisdiction of formation and the location of its
chief executive office and (b) set forth on Schedule II attached hereto is a
true and correct schedule of all the Pledged Equity Interests of the New
Subsidiary.

SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Pledge Agreement.



--------------------------------------------------------------------------------

 

3

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY],  

by

 

        Name:     Title:     Legal Name:     Jurisdiction of Formation:    
Location of Chief Executive office: JPMORGAN CHASE BANK, N.A., as Administrative
Agent   by             Name:     Title:



--------------------------------------------------------------------------------

Schedule I

to Supplement No.      to the

Guarantee and

Pledge Agreement

NEW SUBSIDIARY INFORMATION

 

Name

  

Jurisdiction of Formation

  

Chief Executive Office



--------------------------------------------------------------------------------

Schedule II

to Supplement No.      to the

Guarantee and

Pledge Agreement

PLEDGED SECURITIES

Equity Interests

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interests

  

Percentage

of Equity Interests